            Case 1:19-cv-08344-LJL Document 49 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 8/6/2020
                                                                       :
SHEILA HOLLOWAY, as administrator of the Estate of :
Casey Holloway,                                                        :
                                                                       :
                                    Plaintiff,                         :    19-cv-8344 (LJL)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
CITY OF NEW YORK, et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendants move for entry of the Court’s model protective order. Dkt. No. 47. That

motion is unopposed. Defendants also ask the Court to designate certain materials as

confidential under the protective order, including the Department of Correction Investigations

Division file for the incident underlying this matter, personnel records and disciplinary histories

for the individual correction officers, full names and contact information of non-party individuals

and/or witnesses, and the decedent’s medical and mental health records. Id.

          Based on the representation of the parties that discovery in this case will involve

confidential documents and information, the Court GRANTS the motion for entry of the model

protective order. Defendants shall submit a form of the model protective order for the Court to

so-order by Friday, August 7, 2020, at 5:00 p.m.

        The Court DENIES the application as premature to the extent it seeks a determination

that the specified materials should be treated as confidential under the protective order. The

Court’s model protective order specifies that the producing party in the first instance may

designate as confidential those portions of the discovery materials that qualify as
          Case 1:19-cv-08344-LJL Document 49 Filed 08/06/20 Page 2 of 2




confidential. However, it also provides in Section 8 that a party who objects to the

confidentiality designation may serve a written notice stating with particularity the grounds of

the objection and, that if the parties cannot reach agreement promptly, to address their dispute to

this Court. Defendants have neither designated those portions of the discovery materials that are

truly confidential, nor have they afforded Plaintiff an opportunity to object to the confidentiality

determination. The parties should follow the procedures set forth in the protective order.


       SO ORDERED.


Dated: August 6, 2020                                 __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
